     Case 5:18-cv-01345-DMG-PJW Document 30 Filed 04/17/20 Page 1 of 1 Page ID #:885



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     REYNA D.,                            )   CASE NO. ED CV 18-1345-DMG (PJW)
                                            )
11                      Plaintiff,          )
                                            )   ORDER ACCEPTING REPORT AND
12                 v.                       )   ADOPTING FINDINGS, CONCLUSIONS,
                                            )   AND RECOMMENDATIONS OF UNITED
13     ANDREW SAUL,                         )   STATES MAGISTRATE JUDGE
       COMMISSIONER OF THE                  )
14     SOCIAL SECURITY ADMINISTRATION,      )
                                            )
15                      Respondent.         )
                                            )
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18     Complaint, the records on file, and the Report and Recommendation of
19     United States Magistrate Judge.       No objections have been filed.      The
20     Court accepts the Magistrate Judge’s Report and adopts it as its own
21     findings and conclusions.
22
23     DATED: April 17, 2020
24
25
26                                       DOLLY M. GEE
                                         UNITED STATES DISTRICT JUDGE
27
28
